510 U.S. 1033
Wells, By and Through Kehnev.Arave, Warden.No. A-549.
Supreme Court of United States.
January 6, 1994.

1
Application for stay of execution of sentence of death, presented to JUSTICE O'CONNOR, and by her referred to the Court, denied. JUSTICE GINSBURG would grant the motion to proceed in forma pauperis without an affidavit of indigency. Having considered the lodged petition for writ of certiorari filed by an alleged next friend, she would deny it, and therefore votes to deny the attendant application for stay of execution. JUSTICE BLACKMUN and JUSTICE STEVENS would grant the application for stay of execution.